DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (GB 1429807).
Regarding claim 1, Walker discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly (Item 10) having: 
a resilient material wiper blade (Item 16); and 
a wiper extension rod (Item 17) connected to the wiper blade, the wiper extension rod configured to move in an arc of rotation (Figure 1); 
and an actuation portion (Item 29) axially extending the wiper extension rod in an extension direction during a first portion of the arc of rotation and retracting the wiper extension rod in a retraction direction opposite to the extension direction during a second portion of the arc of rotation.
Regarding claim 2, Walker discloses the extendable windshield wiper system of claim 1, wherein the actuation portion includes a wiper sleeve (Item 15) having a bore (to hold Item 19), with an end of the wiper extension rod positioned within the bore.
Regarding claim 3, Walker discloses the extendable windshield wiper system of claim 2, wherein the actuation portion further includes: a cylinder (Item 25) in fluid communication with the bore; and a piston slidably disposed within the cylinder (Item 26), the piston when displaced acting to outwardly displace a fluid from the cylinder into the bore or inwardly return the fluid from the bore to the cylinder.
Regarding claim 4, Walker discloses the extendable windshield wiper system of claim 3, wherein the actuation portion further includes a fluid header (Item 23) connecting the cylinder to the bore of the wiper sleeve, the fluid when outwardly displaced from the cylinder by the piston acting to displace the wiper extension rod in the extension direction and the fluid when inwardly displaced into the cylinder by the piston acting to return the wiper extension rod in the retraction direction (Page 2 Lines 3-17).
Regarding claim 5, Walker discloses the extendable windshield wiper system of claim 3, wherein the actuation portion further includes: a cam (Item 27) rotated by a wiper motor (Page 1 Line 80); and a piston rod connected to the piston and contacted by the cam, rotation of the cam alternately displacing the piston rod (Figure 3, top end of Item 26) and thereby the piston in a piston extension direction and a piston retraction direction opposite to the piston extension direction (Page 1 Lines 68-85).
Regarding claim 6, Walker discloses the extendable windshield wiper system of claim 5, wherein the actuation portion further includes a drive rod (Item 30) connected to a drive member (Examiner Annotated Drawing A) , the drive rod extending and retracting during operation of the wiper motor (Page 1 Lines 68-85).

    PNG
    media_image1.png
    482
    773
    media_image1.png
    Greyscale

Examiner Annotated Drawing A

Regarding claim 7, Walker discloses the extendable windshield wiper system of claim 6, wherein the drive rod is rotatably connected to the wiper sleeve enabling extension and retraction of the drive rod to induce the wiper extension rod to displace along the arc of rotation (Page 1 Lines 78-85 discloses both extension and rotation are achieved by an electric motor driving through a linkage system).
Regarding claim 12, Walker discloses the extendable windshield wiper system of claim 2, wherein the wiper blade is induced to traverse an extended arc of travel during rotation of the wiper sleeve along the arc of rotation (Figure 1 shows the traveling path).
Regarding claim 13, Walker discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly (Item 10) having: 
a resilient material wiper blade (Item 16); and 

a wiper sleeve (Item 15) configured to move in an arc of rotation with respect to an axis of rotation of the wiper sleeve (Figure 1 shows how the wiper assembly rotates about Item 22); 
a bore of the wiper sleeve having the wiper extension rod slidably disposed within the bore; and 
an actuation portion (Item 29) directing a pressurized fluid (within Items 23 and 24) to outwardly extend the wiper extension rod from the wiper sleeve and thereby to outwardly extend the wiper blade in an extension direction during a first portion of the arc of rotation, the wiper blade induced to traverse an extended arc of travel during rotation of the wiper extension rod and the wiper sleeve along the arc of rotation (Page 1 Lines 68-85).
Regarding claim 14, Walker discloses the extendable windshield wiper system of claim 13, wherein the actuation portion includes a piston (Item 19) having a first side in communication with the pressurized fluid, displacement of the piston displacing the pressurized fluid to outwardly extend the wiper extension rod from the wiper sleeve (the negative pressure causes the piston to be retracted).
Regarding claim 15, Walker discloses the extendable windshield wiper system of claim 14, wherein the piston is slidably disposed within the wiper sleeve, and further including a biasing member acting on a second side of the piston to retract the wiper extension rod in a retraction direction opposite to the extension direction during a second portion of the arc of rotation (Page 1 Lines 47-50).
Regarding claim 17, Walker discloses the extendable windshield wiper system of claim 14, wherein the actuation portion further includes: a cam (Item 27) rotated by a wiper motor (Page 1 Lines 68-85); and a piston rod (Figure 3 top of Item 26) connected to the piston and in direct contact with the cam, rotation of the cam displacing the piston rod and the piston in a piston extension direction and alternately displacing the piston rod and the piston in a piston retraction direction opposite to the piston extension direction; wherein: during the first portion of 
Regarding claim 18, Walker discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly (Item 10) having: 
a resilient material wiper blade (Item 16); 
a wiper extension rod (Item 17) connected to the wiper blade; and 
a connecting member (end of item 17 shows a pin connection) rotatably connecting the wiper blade to the wiper extension rod allowing the wiper blade to rotate to follow a curvature of a windshield during rotation of the wiper extension rod; 
a wiper sleeve (Item 15) having the wiper extension rod movably disposed with respect to the wiper sleeve, the wiper sleeve and thereby the wiper extension rod and the wiper blade together moved along an arc of rotation with respect to an axis of rotation of wiper sleeve; 
an actuation portion (Item 29) directing a pressurized fluid to outwardly extend the wiper extension rod from the wiper sleeve and thereby to outwardly extend the wiper blade in an extension direction during a first portion of the arc of rotation, the wiper blade induced to traverse an extended arc of travel during rotation of the wiper extension rod and the wiper sleeve in the arc of rotation; and 
the actuation portion including a piston (Item 25) in communication with the pressurized fluid, displacement of the piston displacing the pressurized fluid to outwardly extend the wiper extension rod from the wiper sleeve.
Regarding claim 19, Walker discloses the extendable windshield wiper system of claim 18, wherein the actuation portion further includes: a wiper motor (Page 1 Lines 68-85); and a cam (Item 27) rotated by the wiper motor, rotation of the cam alternately displacing the piston to .

Claims 1, 2, 8-10, 13, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nassib (US Patent 3,092,865).
Regarding claim 1, Nassib discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly (Item 10) having: 
a resilient material wiper blade (Item 34); and 
a wiper extension rod (Item 32) connected to the wiper blade, the wiper extension rod configured to move in an arc of rotation (rotates about Item 38); 
and an actuation portion (Item 24) axially extending the wiper extension rod in an extension direction during a first portion of the arc of rotation and retracting the wiper extension rod in a retraction direction opposite to the extension direction during a second portion of the arc of rotation.
Regarding claim 2, Nassib discloses the extendable windshield wiper system of claim 1, wherein the actuation portion includes a wiper sleeve (Item 30) having a bore (to hold Item 31), with an end of the wiper extension rod positioned within the bore.
Regarding claim 8, Nassib discloses the extendable windshield wiper system of claim 2, wherein the actuation portion further includes a control valve (Item 20 ) in communication with a pressurized fluid (Item 25), the control valve actuated to direct the pressurized fluid into or out of the wiper sleeve (through Item 28 and 29).
Regarding claim 9, Nassib discloses the extendable windshield wiper system of claim 8, wherein the wiper extension rod is connected to a piston (Item 31) slidably disposed within the wiper sleeve.
Regarding claim 10, Nassib discloses the extendable windshield wiper system of claim 9, wherein the control valve is connected to a first fluid portion of the wiper sleeve on a first side of the piston (Item 28) and to a second fluid portion of the wiper sleeve on a second side of the piston opposite to the first side (Item 29), wherein the pressurized fluid when directed into the first fluid portion induces the piston and thereby the wiper extension rod to displace in the extension direction and the pressurized fluid when directed into the second fluid portion induces the piston and thereby the wiper extension rod to displace in the retraction direction (Column 2 Lines 49-68).
Regarding claim 13, Nassib discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly (Item 10) having: 
a resilient material wiper blade (Item 34); and 
a wiper extension rod (Item 32) connected to the wiper blade; 
a wiper sleeve (Item 30) configured to move in an arc of rotation with respect to an axis of rotation of the wiper sleeve (rotates about Item 17); 
a bore (to fit Item 31) of the wiper sleeve having the wiper extension rod slidably disposed within the bore; and 
an actuation portion (Item 24) directing a pressurized fluid (within Item 25) to outwardly extend the wiper extension rod from the wiper sleeve and thereby to outwardly extend the wiper blade in an extension direction during a first portion of the arc of rotation, the wiper blade induced to traverse an extended arc of travel during rotation of the wiper extension rod and the wiper sleeve along the arc of rotation (Column 2 Lines 49-68).
Regarding claim 14, Nassib discloses the extendable windshield wiper system of claim 13, wherein the actuation portion includes a piston (Item 31) having a first side in communication with the pressurized fluid (Item 28), displacement of the piston displacing the pressurized fluid to outwardly extend the wiper extension rod from the wiper.
Regarding claim 16, Nassib discloses the extendable windshield wiper system of claim 14, wherein the piston is slidably disposed within the wiper sleeve, and wherein the piston when induced by the pressurized fluid acting on a second side of the piston retracts the wiper extension rod in a retraction direction opposite to the extension direction during a second portion of the arc of rotation (through Item 29).
Regarding claim 18, Nassib discloses an extendable windshield wiper system, comprising: 
a wiper blade assembly (Item 10) having: 
a resilient material wiper blade (Item 34); 
a wiper extension rod (Item 32) connected to the wiper blade; and 
a connecting member (Item 32a) rotatably connecting the wiper blade to the wiper extension rod allowing the wiper blade to rotate to follow a curvature of a windshield during rotation of the wiper extension rod; 
a wiper sleeve (Item 30) having the wiper extension rod movably disposed with respect to the wiper sleeve, the wiper sleeve and thereby the wiper extension rod and the wiper blade together moved along an arc of rotation with respect to an axis of rotation of wiper sleeve; 
an actuation portion (Item 24) directing a pressurized fluid to outwardly extend the wiper extension rod from the wiper sleeve and thereby to outwardly extend the wiper blade in an extension direction during a first portion of the arc of rotation, the wiper blade induced to traverse an extended arc of travel during rotation of the wiper extension rod and the wiper sleeve in the arc of rotation; and 
the actuation portion including a piston (Item 31) in communication with the pressurized fluid, displacement of the piston displacing the pressurized fluid to outwardly extend the wiper extension rod from the wiper sleeve.
Regarding claim 20, Nassib discloses the extendable windshield wiper system of claim 18, wherein the piston is slidably disposed within the wiper sleeve, and wherein the actuation .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nassib (US Patent 3,092,865) in view of Walker (GB 1429807).
Regarding claim 11, Nassib discloses the extendable windshield wiper system of claim 9, wherein the control valve is connected to a first fluid portion of the wiper sleeve on a first side of the piston wherein the pressurized fluid when directed into the first fluid portion induces the piston and thereby the wiper extension rod to displace in the extension direction (Item 28).
Nassib fails to explicitly disclose a biasing member acting against a second side of the piston acting to return the piston and thereby the wiper extension rod in the retraction direction. Walker teaches a biasing member acting against a second side of the piston acting to return the piston and thereby the wiper extension rod in the retraction direction (Page 1 Lines 47-50).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nassib with the biasing member of Walker.  Doing so would assist in returning the wiper blade to its original location.  Which depending on the exact shape of the actuation portion (Item 36 of Nassib) might be beneficial to ensure proper articulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723